Citation Nr: 0628519	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1951 
to August 1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
denying separate 10 percent evaluations for tinnitus of each 
ear.  


FINDINGS OF FACT

Ten percent is the maximum schedular rating for recurrent 
tinnitus, whether the sound is perceived in one ear or both 
ears.


CONCLUSION OF LAW

The claim for separate schedular 10 percent ratings for 
tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2005); Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Though there was no VCAA notice either prior or subsequent to 
the rating decision issued by the RO denying the veteran's 
claim, that is of no consequence in this case.  The law, and 
not the facts, are dispositive of the claim of entitlement to 
a separate schedular 10 percent rating for tinnitus in each 
ear.  Hence, the duties to notify and assist imposed by the 
VCAA are not applicable to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002).  There is no reasonable possibility that 
additional development would further the veteran's claim.  

II.  Analysis

Service connection was previously granted for tinnitus by an 
October 2002 rating action, with a 10 percent evaluation 
assigned.  This decision was based in part on an August 2002 
VA audiology examination finding tinnitus associated with 
wartime noise exposure.  

The veteran in March 2003 filed a claim of entitlement to two 
separate 10 percent ratings for his bilateral tinnitus.  By 
the currently appealed April 2003 RO rating action, the RO 
denied entitlement to separate 10 percent schedular 
evaluations, one for each ear, for the veteran's bilateral 
tinnitus.  The veteran, through his representative, contended 
that he perceives recurrent tinnitus distinctly in each ear, 
and should be entitled to separate compensable evaluations 
under 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic 
Code 6260.

Amendments to Diagnostic Code 6260 in June 1999 provided a 10 
percent rating to be assigned for recurrent tinnitus, 
regardless of its etiology.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective as of June 10, 1999).  The criteria, at 
that time, did not qualify tinnitus as either unilateral or 
bilateral.  

Diagnostic Code 6260, revised June 13, 2003, provides that 
only a single 10 percent schedular rating is to be assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear or both ears.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (effective as of June 13, 2003).  

At the time of that revision, Diagnostic Code 6260 provided 
that recurrent tinnitus would be evaluated as 10 percent 
disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10 (Reporter pagination not yet available).  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
schedular disability rating is the maximum rating available 
under Diagnostic Code 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral.   

In view of the General Counsel's holding and the Federal 
Circuit's opinion in Smith, the Board must conclude that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular evaluation in excess of a single 10-
percent for tinnitus.  

It has not been disputed that the current version of 
Diagnostic Code 6260 precludes separate 10 percent schedular 
evaluations.  Therefore, the veteran's claim for separate 10 
percent schedular ratings for tinnitus in each ear must be 
denied under both the new and old versions of the rating 
criteria.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


